The UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JACQUELYN BRENEA N'JAI,

                Plaintiff,

        v.
                                                           No. 19-cv-02712 (DLF)
 U.S. DEPARTMENT OF
 EDUCATION, et al.,

                Defendants.


                                  MEMORANDUM OPINION

       Before the Court is Jacquelyn B. N’Jai’s Motion for Entry of Default, Dkt. 137, and Motion

for Default Judgment, Dkt. 138, against FMS Investment Corporation. For the reasons that follow,

the Court will deny the motions, and it will accordingly vacate, set aside, and direct the Clerk of

Court to strike the Entry of Default, Dkt. 139. It will also dismiss FMS as a defendant.

I.     BACKGROUND

       N’Jai alleges that the defendants in this action stole her identity, took out student loans in

her name, and unlawfully garnished her tax refund and social security checks. See Mem. Op. of

Mar. 31, 2021, at 2, Dkt. 102. The Court previously dismissed N’Jai’s claims against several

defendants. See Order of Mar. 31, 2021, Dkt. 101; Order of Mar. 29, 2022, Dkt. 136. These orders

left FMS as the only remaining defendant.

       On July 20, 2021, the Clerk of Court docketed a purported waiver of service from FMS.

See Dkt. 124. The waiver was signed on June 25, 2021 by a “Chairman” named “Bruce

McFarlane” of “Ceannate Corporation,” see id. at 2–4, the purported parent organization of FMS,

see Affidavit in Support of Default at 2, Dkt. 137-1.
        On September 1, 2021, the Court ordered FMS to answer or otherwise respond to N’Jai’s

complaint on or before September 30, and to show cause for its delay in doing so. See Minute

Order of Sept. 1, 2021. As of September 30, FMS had neither answered N’Jai’s complaint nor

entered an appearance in this case. The Court accordingly ordered N’Jai to either move for the

entry of default against FMS pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, or

alternatively, to explain why her claims against FMS should not be dismissed for failure to

prosecute. Order of Mar. 28, 2022, at 7–8 (citing Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

(1962)).

        On April 12, 2022, and in response to the Court’s order, N’Jai filed a motion for entry of

default pursuant to Rule 55(a). See Dkt. 137. Attached to that motion are several documents,

including an Affidavit in Support of Default, a Certificate of Service, Dkt. 137-2, and an Appendix

of Proof, Dkt. 137-4, with accompanying exhibits. On April 28, 2022, the Clerk of Court docketed

an entry of default against FMS pursuant to Rule 55(a). See Dkt. 139.

        In addition to the motion for entry of default, N’Jai filed a motion for default judgment

pursuant to Federal Rule 55(a) and (b). 1 See Dkt. 138. She contends that “the claim . . . is for

Seventy-five Thousand Dollars ($75,000).” Id. at 1. In support, she attaches another affidavit. Id.

at 2.

II.     LEGAL STANDARDS

        The Federal Rules of Civil Procedure empower district courts to enter default judgment

against a defendant who fails to defend its case. Fed. R. Civ. P. 55(b)(2); Keegel v. Key West &

Caribbean Trading Co., 627 F.2d 372, 375 n.5 (D.C. Cir. 1980). Although courts generally favor


1
 Although the motion is labeled as an affidavit supporting the motion for entry of default, the
Court will “liberally construe[]” the pro se document as a motion for default judgment as required
by Rule 55(b). See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks omitted).



                                                2
resolving disputes on their merits, default judgments are appropriate “when the adversary process

has been halted because of an essentially unresponsive party.” Mwani v. Bin Laden, 417 F.3d 1,

7 (D.C. Cir. 2005) (citation omitted).

        Obtaining a default judgment is a two-step process which “allows the defendant the

opportunity to move the court to set aside the default before the court enters default judgment.”

Carpenters Labor-Mgmt. Pension Fund v. Freeman-Carder LLC, 498 F. Supp. 2d 237, 239 n.1

(D.D.C. 2007). First, the plaintiff must request that the Clerk of Court enter default against a party

who has failed to plead or otherwise defend. Fed. R. Civ. P. 55(a). The Clerk’s entry of default

establishes the defendant’s liability for the well-pleaded allegations in the complaint. Boland v.

Providence Constr. Corp., 304 F.R.D. 31, 35 (D.D.C. 2014). Second, the plaintiff must apply to

the court for a default judgment. Fed. R. Civ. P. 55(b). At that point, the plaintiff “must prove his

entitlement to the relief requested using detailed affidavits or documentary evidence on which the

court may rely.” Ventura v. L.A. Howard Constr. Co., 134 F. Supp. 3d 99, 103 (D.D.C. 2015)

(internal quotation marks and alterations omitted). “[T]he defendant’s default notwithstanding,

the plaintiff is entitled to a default judgment only if the complaint states a claim for relief.” Jackson

v. Corr. Corp. of Am., 564 F. Supp. 2d 22, 27 (D.D.C. 2008) (citation omitted).

III.    ANALYSIS

        A.      Personal Jurisdiction

        Before granting a motion for default judgment, the Court “should satisfy itself that it has

personal jurisdiction [over] an absent defendant.” Mwani, 417 F.3d at 6. The Court “may exercise

one of two types of personal jurisdiction: (1) ‘general or all-purpose jurisdiction’ or (2) ‘specific

or case-linked jurisdiction.’” Lewis v. Full Sail, LLC, 266 F. Supp. 3d 320, 323 (D.D.C. 2017)




                                                   3
(quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Neither

type applies here.

               1.      General Jurisdiction

       “A court with general jurisdiction may hear any claim against that defendant.” Bristol–

Myers Squibb Co. v. Superior Ct. of Calif., San Francisco Cnty., 137 S. Ct. 1773, 1780 (2017).

“Exercise of this so-called ‘general jurisdiction’ requires that the defendant’s contacts within the

forum be ‘continuous and systematic’ in order for the defendant to be forced to defend a suit arising

out of any subject matter unrelated to the defendant’s activities within the forum.” Conant v. Wells

Fargo Bank, N.A., 24 F. Supp. 3d 1, 12 (D.D.C. 2014) (quoting Helicopteros Nacionales de

Columbia, S.A. v. Hall, 466 U.S. 408, 415–416 (1984)). For a corporation, the “place of

incorporation and principal place of business are [the] paradigm bases for general jurisdiction.”

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (internal quotation marks and alterations

omitted). D.C. law provides for general jurisdiction “over a person domiciled in, organized under

the laws of, or maintaining his or its principal place of business in” the District. D.C. Code § 13–

422.

       The Court cannot exercise general jurisdiction over FMS. The record suggests that FMS

maintains a primary address in Illinois, see Am. Compl. at 4, Dkt. 24; Pl.’s Response to Order to

Show Cause at 4, Dkt. 110; Return of Service, Dkt. 120; Waiver at 1; Affidavit in Support of

Default ¶¶ 4–5, 7–10; Certificate of Service at 1–3; Appendix Exhibits 11–15, or in Massachusetts,

see Waiver at 2; Certificate of Service at 1–3; Appendix Exhibits 17–18. There is also some

indication in the exhibits that FMS may be incorporated in Delaware or Maryland. See Appendix

Exhibits 11, 14. But N’Jai has presented no evidence showing that FMS maintains a place of




                                                 4
incorporation or principal place of business in the District of Columbia. Accordingly, the Court

cannot exercise general jurisdiction over it.

               2.      Specific Jurisdiction

       Specific jurisdiction “is confined to adjudication of issues deriving from, or connected

with, the very controversy that establishes jurisdiction.” Goodyear Dunlop Tires Operations, S.A.

v. Brown, 564 U.S. 915, 919 (2011) (internal quotation marks omitted). “To establish [specific]

personal jurisdiction, [a] plaintiff[] must (1) plead facts sufficient to show that jurisdiction is

appropriate under the District of Columbia’s long-arm statute and (2) satisfy the ‘minimum

contacts’ demands of constitutional due process.” Fuentes–Fernandez & Co. v. Caballero &

Castellanos, PL, 770 F. Supp. 2d 277, 281 (D.D.C. 2011) (quoting United States v. Ferrara, 54

F.3d 825, 828 (D.C. Cir. 1995)). Because D.C.’s long-arm statute extends as far as the Due Process

Clause allows, the “statutory and constitutional jurisdictional questions . . . merge into a single

inquiry: would exercising personal jurisdiction accord with the demands of due process?”

Thompson Hine, LLP v. Taieb, 734 F.3d 1187, 1189 (D.C. Cir. 2013) (internal quotation marks

omitted). “[A] court’s exercise of personal jurisdiction over a defendant satisfies due process if

there are ‘minimum contacts’ between the defendant and the forum such that the defendant ‘should

reasonably anticipate being haled into court there.’” Urquhart-Bradley v. Mobley, 964 F.3d 36,

44 (D.C. Cir. 2020) (quoting Thompson Hine, 734 F.3d at 1189) (alterations omitted). “That is,

there must exist ‘a relationship among the defendant, the forum, and the litigation’ such that ‘the

defendant’s suit-related conduct creates a substantial connection with the forum.’” Id. (alterations

omitted) (quoting Shatsky v. Palestine Liberation Org., 955 F.3d 1016, 1036 (D.C. Cir. 2020)).

       The Court cannot exercise specific jurisdiction over FMS. The only connection identified

between FMS and the District of Columbia is its contractual relationship with the United States




                                                 5
Department of Education.      See Am. Compl. at 3–4, 17–34; see also Pl.’s Opposition to

LIU/NYU/ICR’s Mots. at 4–5, 7, Dkt. 64; Affidavit in Support of Default ¶ 10 (“FMS Investment

Corp . . . [is] a Chicago-based [] Private Collection Agency contractor to the US Department of

Education Federal Student Aid[.]”); Pl.’s First Response to Order to Show Cause at 5, Dkt. 130

(stating that FMS is a “PCA for US Department of Education”). As the Court has previously

explained, contacts with a government agency cannot alone establish specific jurisdiction. Mem.

Op. of Mar. 31, 2021, at 6. While the government contacts exception is relaxed for fraud claims,

the plaintiff still must satisfy the heightened pleading requirement under Rule 9(b). Fed. R. Civ.

P. 9(b). And as the Court has previously concluded, N’Jai has not made that showing as to any

defendant. Mem. Op. of Mar. 31, 2021, at 7–9. Because N’Jai has not shown relevant contacts

between FMS and the District of Columbia, the Court cannot exercise specific jurisdiction over it.

                                        CONCLUSION

       For the foregoing reasons, the plaintiff’s Motion for Entry of Default and Motion for

Default Judgment are denied. A separate order consistent with this decision accompanies this

memorandum opinion.



                                                            ________________________
                                                            DABNEY L. FRIEDRICH
                                                            United States District Judge
September 6, 2022




                                                6